UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55137 SOLO INTERNATIONAL, INC. (Name of small business issuer in its charter) Nevada 68-0680819 (State of incorporation) (I.R.S. Employer Identification No.) 871 Coronado Center Drive, Suite 200, Henderson, NV 89052 (Address of principal executive offices) (702) 330-3285 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 21, 2014, there were 339,934,984 shares of the registrant’s $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10-Q/A to Solo International Inc.’s Quarterly Report on Form 10–Q for thesix months ended March 31, 2014, filed with the Securities and Exchange Commission on May 20, 2014(the “Original 10–Q”), is to amend disclosures in Note 9 to the unaudited financial statements and to amend the number of shares issued and outstanding as reported on the cover page of the Original Form 10-Q. We are amending disclosure in Note 9 to include disclosure inadvertently omitted from our prior filing. In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the Original 10-Q is hereby amended and restated in its entirety. 2 SOLO INTERNATIONAL, INC. * TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. MINE SAFETY DISCLOSURES 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 10 SIGNATURES 11 CautionaryNote Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements”.These statements relate to future events or our future financial performance.A number of important factors could cause our actual results to differ materially from those expressed in any forward-looking statements made by us in this Form 10-Q.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," “SLIO,” “SOLO,” the "Company," refers to Solo International, Inc. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOLO INTERNATIONAL, INC. (An Exploration Stage Company) Consolidated Financial Statements (Expressed in US dollars) March 31, 2014 Financial Statement Index Page Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Changes in Stockholder's Deficiency (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to the Consolidated Financial Statements (unaudited) F-5 to F-17 4 SOLO INTERNATIONAL, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS March 31, (unaudited) September 30, (audited) ASSETS Current Cash $ $
